Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page3, line 31, “op top” should read –[[op]]on top—
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 10, lines 10 and lines 13-14 (two occurrences). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 2 and 8-10 are objected to because of the following informalities:  
In claim 2, “of the surface interaction layer” should read –of [[the]]a surface interaction layer—
In claim 8, “the dirty fluid drain unit” should read –the dirty fluid drain
In claim 8, “the cleaning fluid supply unit” should read –the cleaning fluid supply
In claim 9, “supply cleaning fluid and to collect dirty fluid” should read –supply the cleaning fluid and to collect the dirty fluid—
In claim 10, “a cleaning device” should read –[[a]]the cleaning device—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a surface interaction layer is made of chamois or microfibers.” As described in the specification on page 7, lines 19-28, the surface interaction layer comprises chamois FMF which is understood to be a fine microfiber. Therefore, it is indefinite for claim 6 to recite “chamois or microfibers” since chamois is understood to include microfibers (from disclosure) and it is unnecessary to include an “or” statement between these two features. For examination purposes, the surface interaction layer is understood to be made of microfibers. 
Claim 6 also recites term “preferably” which renders the claim indefinite because it is unclear whether the limitation following the term are part of the claimed invention. See MPEP 2173.05(d). For examination purposes, the limitation following the term “preferably” is optional.
Claims 7-8 depend from claim 6 and are therefore rejected to accordingly under 35 USC 112(b).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs (US 2011/0131753).
The embodiment of figure 8 in Krebs (figure 8, provided below) is being used in this rejection however, some identical features are reference numbers are shown in the first embodiment in figures 1-7. See those figures for reference numbers. 

    PNG
    media_image1.png
    754
    482
    media_image1.png
    Greyscale

Figure 1. 
Regarding claim 1, Krebs discloses a cleaning device (item 10’, figure 8, similar to item 10 in figure 1 which shows the entire structure of the cleaning device; figure 1 above), comprising:
a cleaning fluid supply (according to the Thermal Engineering site, steam is defined as “a common fluid used for heat exchange” and therefore, steam is understood to be a cleaning fluid supply; includes items 40’, 62’, 68’, 74’, 76’, 78’, paragraph 0042, figure 8) provided with a cleaning fluid channel (includes items 68’, 74’, 76’, 78’, figure 8) for supplying a cleaning fluid to a surface (item 68’ carries cleaning fluid from a supply tank to item 14 which is in contact with the floor; paragraphs 0032 and 0042); 
and characterized by a dirty fluid drain (item 130, paragraph 0044, figure 8) provided with a dirty fluid channel (includes items 138, 140, 142, figure 8) for draining, by means of 5underpressure, dirty fluid from the surface (items 132 and 134, paragraph 0044, figure 8, underpressure provided by 132), 
wherein the cleaning fluid supply is provided with a first cleaning fluid channel (item 74’ through item 76’, left side, figure 8) and a second cleaning fluid channel (item 64’ through item 78’, right side, figure 8) in parallel to the dirty fluid channel (items 76’ and 78’ are defined as parallel to items 140 and 142, figure 8),
the first cleaning fluid channel and the second cleaning fluid channel not being in the same plane (the planes for items 76’ and 78’ both go into the page when viewing figure 8; therefore, items 76’ and 78’ are defined as being in separate planes),
whereby the cleaning device is arranged for in a first movement direction of the cleaning device (movement indicated by arrow in figure 8; similar concept shown in figure 4), wetting the 10surface by the first cleaning fluid channel (when user pushes items 10’ to the left in figure 8, item 76’ is opened and channel from item 74’ to item 76’ is open to wet the surface) and draining the surface by the dirty fluid channel (when user pushes item 10’, as seen in figure 8, the corresponding dirty fluid drain is opened; therefore, item 140 to item 138 is opened to drain the surface, paragraphs 0042 and 0045) without the second cleaning fluid channel touching the surface (the fluid from 74’ to item 78’ does not touch the surface since the opening is closed in the movement indicated by the arrow in figure 8, paragraphs 0042 and 0045), 
and in a second movement direction of the cleaning device (when user pulls back item 10’, indicated by arrow shown in figure 5), wetting the surface by the second cleaning fluid channel (when user pulls item 10’, item 78’ is opened and channel from item 74’ to item 78’ is open to wet the surface) and draining the surface by the dirty fluid channel (when user pulls item 10’, the corresponding dirty fluid drain is opened; therefore, item 142 to item 138 is opened to drain the surface, paragraphs 0042 and 0045) without the first fluid channel touching the surface (the fluid form item 74’ to item 76’ does not touch the surface since it is closed off in the movement indicated by the arrow in figure 5, paragraphs 0042 and 0045).

    PNG
    media_image2.png
    363
    563
    media_image2.png
    Greyscale

Figure 8.

Regarding claim 2, Krebs discloses the cleaning device as claimed in claim 1, wherein a first part (defined in annotated figure 8 below) of a surface interaction layer (item 14, figures 1 and 2) is provided with the first cleaning fluid channel (item 74’ to item 76’) and the dirty fluid channel (includes item 140 to item 138 on the left side of the middle dotted line), 
and a second part of the surface interaction layer (defined in annotated figure 8 below) is provided with the second cleaning fluid channel (item 74’ to item 78’) and the dirty fluid channel (includes item 142 to 138 on right side of the middle dotted line), 
with the first cleaning fluid channel, the second cleaning 20fluid channel and the dirty fluid channel not being all in the same plane (the planes for items 76’, 78’, 140, 142 all go into the page when viewing figure 8; therefore, items 76’, 78’, 140 and 142 are defined as being in separate planes), 
wherein the first part of the surface interaction layer is arranged for cleaning the surface in the first movement direction (when user pushes item 10’, indicated by push stroke arrow in annotated figure 8 below), item 76’ is open to supply cleaning fluid and item 140 is open to drain dirty fluid, both are on the first part of item 10’), 
and the second part of the surface interaction layer is arranged for cleaning the surface in the second movement direction (when user pulls item 10’, indicated by arrow in figure 5, item 78’ is open to supply cleaning fluid and item 142 is open to drain dirty fluid, both are on the second part of item 10’).

    PNG
    media_image3.png
    403
    595
    media_image3.png
    Greyscale

Annotated Figure 8.
Regarding claim 3, Krebs discloses the cleaning device as claimed in claim 1, wherein the dirty fluid drain is provided with a first dirty fluid channel (item 140 leading into item 138, figure 8) and a second dirty fluid channel (item 142 leading into second item 138, figure 8) at opposite sides of and in parallel to the cleaning fluid channel (dirty fluid channels are defined to be on opposite sides of item 68’, which is part of the cleaning fluid channel, figure 8).

Regarding claim 4, Krebs discloses the cleaning device as claimed in claim 1, wherein the cleaning fluid supply is provided with a cleaning fluid container (item 40’ in figure 8, identical to item 40 in figure 1 which shows the full cleaning device) for supplying the cleaning fluid to the cleaning fluid channel.
Regarding claim 6, as best understood, Krebs discloses the cleaning device as claimed in claim 1, in which a surface interaction layer (item 14, figure 2) is made of microfibers (item 126’, which is part of item 14, comprises a microfiber material, paragraph 0041). 

Regarding claim 10, Krebs discloses  a vacuum cleaner provided with the cleaning device as claimed in claim 1 (figure 8 embodiment includes item 10’ and vacuum system, paragraph 0043). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US 2011/0131753) in view of Barnes (US Patent No. 5,735,017). 
Regarding claim 5, Krebs discloses the cleaning device as claimed in claim 1, and a pressure difference applying device for transferring dirty fluid from the surface to the dirty fluid container (items 132 and 135 are defined as a pressure difference applying device since vacuums change the pressure to create the vacuum function). Though Krebs discloses a dirty fluid drain by suction leading back into the cleaning device, it is not explicitly disclosed wherein the dirty fluid drain is provided with a dirty fluid container.
However, Barnes teaches a cleaning device with a dirty fluid drain (item 52, figure 2) wherein the dirty fluid drain is provided with a removable dirty fluid container (item 60, figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device as disclosed in Krebs to include a removable dirty fluid container, as taught in Barnes, to store the contaminated liquid (Barnes, abstract) as well as to be able to remove the container from the main housing in order to pour out the contaminated liquid within the dirty fluid container once it is filled (column 1, lines 63-64 and column 4, lines 20-23). Pouring out the contaminated liquid allows the user to reuse the container without the need for a replacement.  

Regarding claim 9, Krebs discloses the cleaning device as claimed in claim 1, but does not explicitly disclose further comprising a single fluid container to supply the cleaning fluid and to collect the  dirty fluid.
However, Barnes teaches a cleaning device comprising a single fluid container (item 22, figure 1) to supply cleaning fluid (item 66, column 3, lines 41-47, figure 2) and to collect dirty fluid (into item 60 surrounding item 66, column 4, lines 1-3, figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device as disclosed  in Krebs to include a single container to supply cleaning fluid and to collect dirty fluid, as taught in Barnes, to minimize tank and housing size requirements in the cleaning device and by providing a flexible bladder (which holds the supply cleaning fluid), there is more recovery room in the tank as contaminated
liquid is accumulated (Barnes, column 2, lines 7-13).



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US 2011/0131753) in view of Keck (US 2003/0200991). 
Regarding claim 7, Krebs discloses the cleaning device as claimed in claim 6, wherein the surface interaction layer comprises a microfiber however, Krebs does not explicitly disclose the surface interaction layer comprising a fine microfiber and a coarse microfiber, wherein the fine microfiber is arranged for contacting the surface where the dirty fluid is drained from the surface, and the coarse 15microfiber is arranged for contacting the surface where the cleaning fluid is supplied to the surface.
Though Krebs discloses the surface interaction comprising a microfiber fabric, Krebs does not explicitly disclose the type of microfiber layer. However, Keck teaches a material used for cleaning pads, mops, wipes, and other cleaning articles that contains coarse filaments and fine filaments, wherein the fine microfiber is arranged for contacting the surface where the dirty fluid is drained from the surface (as user pushes/pulls cleaning device, corresponding to item 10’ in Krebs, the fine microfibers, as taught in Keck, will move where the cleaning device travels; therefore, the fine microfiber is capable of contacting the surface where the dirty fluid is drained from as item 10’ from Krebs moves along surface), and the coarse microfiber is arranged for contacting the surface where the cleaning fluid is supplied to the surface (as user pushes/pulls cleaning device, corresponding to item 10’ in Krebs, the coarse microfibers, as taught in Keck, will move where the cleaning device travels; therefore, the coarse microfibers are capable
of contacting the surface where the cleaning fluid is supplied).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfiber surface interaction layer as disclosed in Krebs to include a nonwoven web of coarse and fine filaments, as taught in Keck, in order to improve the uptake and retention of dirt, dust and/or debris as well as to provide a durable cleaning surface with good abrasion surface (paragraph 0125).

Regarding claim 8, the combination of Krebs and Keck discloses the cleaning device as claimed in claim 7, wherein a coarse microfiber layer is between the dirty fluid drain and a fine microfiber layer arranged for contacting the surface (Keck, the coarse and fine filaments are in a nonwoven web along item 126’, corresponding to Krebs, meaning the fibers are interlaid between each other in a non-identifiable manner from Krebs, paragraph 0033; therefore, a coarse microfiber is between a dirty fluid drain, corresponding to items 140 to 138 in Krebs, and a fine microfiber layer that is capable of being arranged to contact the surface), 
and wherein the fine microfiber layer is between the cleaning fluid supply and the coarse microfiber layer arranged for container the surface (similar to reasoning mentioned prior, the coarse and fine filaments are in a nonwoven web along item 126’, corresponding to Krebs, meaning the fibers are interlaid between each other in a non-identifiable manner from Krebs, paragraph 0033; therefore, the fine microfiber layer is between the cleaning supply, corresponding to items 64; to 78’ in Krebs, and the coarse microfiber layer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sumner (US 2002/0116784) discloses a cleaning device comprising a cleaning wand having a vacuum head and an elongated member forming a passageway for transporting material from a surface by the vacuum head. A cleaning liquid spray nozzle is located at the front of the vacuum head and another cleaning liquid spray nozzle is located at the back of the vacuum head with two control valves attached to the elongated member that control and select which spray nozzle is being operated. 
Kegg (US 2005/0132523) discloses a cleaning device in which a cleaning solution is dispensed to a surface and simultaneously extracted along with the dirt on the surface in a continuous operation. 
Shallenberg (US Patent No. 4,270,238) discloses a cleaning device which includes a novel block assembly comprising a plurality of nozzles that are designed to wet  rows of channel bristles with cleaning fluid so that the cleaning fluid will flow to the distal ends of the bristles and then be applied to the surface. Additionally, there are vacuum slots disposed between the rows of bristles which extract or remove the cleaning fluid applied to the surface to be cleaned. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723